DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 19-35, filed August 3, 2022, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims that have created new matter and indefiniteness rejections.
Claim Objections
Claim 6 is objected to because of the following informalities:  the is suggested to amend the limitation “the through-holes configured to serve” in line 10 to read as “the through-holes are configured to serve”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7 and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 1 and 6, claim 1 states “pressing each cross section of outer peripheral end parts of the metal workpiece fixed with the support die and the pressure die from two or more directions toward the protrusions to be formed” and claim 6 states “a pressing die or a pressing jig configured to press each cross section of outer peripheral end parts of the metal workpiece from two or more directions toward the protrusions to be formed”, these limitations are not supported by the originally filed disclosure. Specifically, the specification and drawings fail to provide support for “each cross section of outer peripheral end parts”. As seen in figures 2A-2C, only parts 9, 11 and 13 are being pressed, however element 8 in each embodiment is also an outer peripheral end part and is not being pressed. It is noted that absent any defining structure to “outer peripheral end parts” one of ordinary skill in the art and the broadest reasonable interpretation of the limitation would encompasses all outer peripheral parts of the workpiece. Additionally, it is noted that the “initially metal portions” set forth in claim 3 do not overcome the rejection since these appear to be in addition to the outer peripheral end parts.
With regards to claim 1, the claim states “undergoing plastic flows into one or more through-holes formed in at least one of the support die and the pressure die prior to the clamping”, this claim subject matter is not supported by the originally filed specification or drawings. Specifically, this limitation appears to be directed to the embodiment of figure 12 where the pressing die 68 performs the pressing to thin the workpiece and allow for plastic flow of the material into the recesses part 67 of the die 68 [see paragraph 0087]. However the claim previously sets forth the steps of clamping the workpiece between a support die and a pressing die and then pressing outer peripheral end parts of the workpiece to create plastic flow inwardly to create the protrusion; these steps appear to be directed to the embodiment of figure 1. Therefore the specification and the drawings fail to provide support for a combination of the embodiment of figure 1 and the embodiment of figure 12 as currently set forth in the claims. Additionally, the embodiments do not appear to be able to work together since the clamping needs to be performed prior to the pressing step thus the undergoing step cannot be performed. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, there appears to be insufficient antecedent basis for the limitation “the bottom surface” found in line 16. It is further noted that limitation “a bottom surface” in line 18 renders the claim indefinite since it is unclear if this limitation is intending to set forth al bottom surface of the protrusion in addition to the bottom surface set forth in line 16. It is suggested to amend the limitation in line 16 to read as “a bottom surface” and amend the limitation in line 18 to read as “the bottom surface”. 
The claim states “forming one or more solid protrusions on the surface of the metal workpiece” it is unclear if this forming step is in addition to the pressing step previously recited or if the forming is a result of the pressing step. It is noted that based on the disclosure, it would appear that the forming of protrusions is a result of the pressing operation and not a separate operational step as currently claimed. 
With regards to claim 3, the claim is rendered indefinite since it depends from claim 2 which is cancelled. For examination purposes the claim is being interpreted as depending from claim 1. 

	Examiner notes that no art has been applied to claims 1, 3 5-7 and 9-13 because “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art” [see MPEP 2173.06.II].
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725